 



EXHIBIT 10.3

    WORLD OMNI LT   2019-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY
AGREEMENT   WORLD OMNI LT,
As Borrower,   AUTO LEASE FINANCE LLC,
As Initial Beneficiary,   AL HOLDING CORP.,
As Closed-End Collateral Agent,   U.S. BANK NATIONAL ASSOCIATION,
As Closed-End Administrative Agent   Dated as of March 13, 2019  

 

 

 

 

Table of Contents

 

    Page       ARTICLE XII DEFINITIONS; THIRD-PARTY BENEFICIARIES 2 Section 12.1
Definitions 2 Section 12.2 Third-Party Beneficiaries 2       ARTICLE XIII
DESIGNATION OF THE REFERENCE POOL AND EXCHANGE NOTE TERMS 3 Section 13.1
Designation of the Reference Pool 3 Section 13.2 Closed-End Exchange Note Terms
3 Section 13.3 Form 5 Section 13.4 Access to Records 6 Section 13.5 Dispute
Resolution 6       ARTICLE XIV REPRESENTATIONS AND WARRANTIES 6 Section 14.1
Existence and Power 6 Section 14.2 Authorization and No Contravention 6 Section
14.3 No Consent Required 6 Section 14.4 Binding Effect 6 Section 14.5 No
Proceedings 6       ARTICLE XV MISCELLANEOUS PROVISIONS 7 Section 15.1 Filings 7
Section 15.2 Amendments 7 Section 15.3 Governing Law 7 Section 15.4 Notices 8
Section 15.5 Severability of Provisions 8 Section 15.6 Effect of Exchange Note
Supplement on Collateral Agency Agreement 8 Section 15.7 No Petition 8 Section
15.8 Tax Matters 9 Section 15.9 Entire Agreement 9 Section 15.10 Submission to
Jurisdiction; Waiver of Jury Trial 9 Section 15.11 No Recourse 10       SCHEDULE
1 Description of Closed-End Units Allocated to 2019-A Reference Pool        
EXHIBIT A Form of Exchange Note  

 

i

 

 

2019-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT

 

THIS 2019-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT (as amended,
modified or supplemented from time to time, the "Exchange Note Supplement"),
dated and effective as of March 13, 2019, is among World Omni LT, a Delaware
statutory trust (the "Borrower" or the "Titling Trust"), Auto Lease Finance LLC,
a Delaware limited liability company ("ALF" or the "Initial Beneficiary"), AL
Holding Corp., a Delaware corporation (the "Closed-End Collateral Agent"), and
U.S. Bank National Association, a national banking association (the "Closed-End
Administrative Agent").

 

RECITALS

 

A.           The Borrower, the Initial Beneficiary, the Closed-End Collateral
Agent, Bank of America, N.A., a national banking association (the "Deal Agent"),
and the Closed-End Administrative Agent have entered into that certain Fourth
Amended and Restated Collateral Agency Agreement, dated as of December 15, 2009
(as modified, supplemented or amended from time to time, the "Collateral Agency
Agreement") pursuant to which, among other things, the Initial Beneficiary of
the Borrower will have the right, subject to certain conditions and limitations
set forth therein, (i) to purchase from the Warehouse Facility Lenders ratable
portions of the Advances made by such Lenders under the respective Warehouse
Facilities, (ii) to make Initial Beneficiary Advances to the Borrower, and (iii)
following such purchase or Initial Beneficiary Advance, to exchange the acquired
Advances and/or Initial Beneficiary Advances for Closed-End Exchange Notes
issued by the Titling Trust and backed primarily by assets designated (subject
to certain conditions) by the Initial Beneficiary and allocated to a separate
Reference Pool.

 

B.           The parties hereto desire to supplement the terms of the Collateral
Agency Agreement (i) to set forth the principal terms of the 2019-A closed-end
exchange note (the "Closed-End Exchange Note") issued hereunder and (ii) to
designate a portion of the Closed-End Units included in the Warehouse Facility
Pool or any Unencumbered Reference Pool as the 2019-A Reference Pool with
respect to such Closed-End Exchange Note.

 

C.           Concurrently herewith, (i) ALF and World Omni Auto Leasing LLC, a
Delaware limited liability company (the "Depositor"), are entering into an
Exchange Note Sale Agreement, pursuant to which the Depositor will purchase the
Closed-End Exchange Note and (ii) the Depositor and World Omni Automobile Lease
Securitization Trust 2019-A (the "Issuing Entity"), are entering into an
Exchange Note Transfer Agreement, pursuant to which the Depositor will transfer
the Closed-End Exchange Note to the Issuing Entity.

 

D.           Concurrently herewith, the Issuing Entity is entering into an
asset-backed financing transaction pursuant to, among other agreements, an
Indenture dated as of the date hereof (the "Indenture") between the Issuing
Entity and MUFG Union Bank, N.A., as indenture trustee (the "Indenture
Trustee"), pursuant to which, among other things, the Issuing Entity will pledge
certain of its assets and grant a security interest in such assets, including
the Closed-End Exchange Note.

 

 

 

 

E.           Also concurrently herewith, the Titling Trust, the Servicer and the
Closed-End Collateral Agent are entering into that certain 2019-A Servicing
Supplement to Closed-End Servicing Agreement (as amended, modified or
supplemented from time to time, the "Servicing Supplement") pursuant to which,
among other things, the terms of the Fifth Amended and Restated Closed-End
Servicing Agreement, dated as of December 15, 2009 (as modified, supplemented or
amended from time to time, the "Closed-End Servicing Agreement") will be
supplemented insofar as they apply to the Closed-End Units included in the
2019-A Reference Pool, providing more specific servicing obligations.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Collateral Agency Agreement, the parties hereto
agree to the following supplemental obligations with regard to the Closed-End
Exchange Note issued hereunder.

 

ARTICLE XII
DEFINITIONS; THIRD-PARTY BENEFICIARIES

 

Section 12.1         Definitions.

 

For all purposes of this Exchange Note Supplement, except as otherwise expressly
provided or unless the context otherwise requires, (a) unless otherwise defined
herein, all capitalized terms used herein shall have the meanings attributed to
them in the Collateral Agency Agreement or in Appendix A to the Collateral
Agency Agreement, (b) all capitalized terms used herein which are not defined
herein or in the Collateral Agency Agreement (including Appendix A thereto) and
which are defined in the Titling Trust Agreement shall have the meanings
attributed to them by the Titling Trust Agreement, (c) all capitalized terms
used herein which are not defined herein, in the Collateral Agency Agreement
(including Appendix A thereto) or the Titling Trust Agreement and which are
defined in the Indenture (as defined below) shall have the meanings attributed
to them by the Indenture, (d) all references to words such as "herein," "hereof"
and the like shall refer to this Exchange Note Supplement as a whole and not to
any particular article or section within this Exchange Note Supplement, (e) the
term "include" and all variations thereon shall mean "include without
limitation," and (f) the term "or" shall include "and/or".

 

Section 12.2         Third-Party Beneficiaries.

 

The holder and pledgees of the Closed-End Exchange Note (including the Issuing
Entity and the Indenture Trustee), and their respective successors, permitted
assigns and pledgees, are third-party beneficiaries of the Collateral Agency
Agreement and this Exchange Note Supplement.

 

 2 

 

 

 

ARTICLE XIII
DESIGNATION OF THE REFERENCE POOL AND EXCHANGE NOTE TERMS

 

Section 13.1         Designation of the Reference Pool.

 

(a)          Pursuant to Section 6.2(a) of the Collateral Agency Agreement and
subject to the conditions set forth in Section 13.1(b), the Initial Beneficiary
hereby designates a portion of the Closed-End Units included in the Revolving
Pool for allocation to a new Reference Pool, referred to as the "2019-A
Reference Pool," within the Closed-End Collateral Specified Interest. Upon the
effectiveness of this Exchange Note Supplement, the Initial Beneficiary shall
direct the Titling Trustee and the Closed-End Collateral Agent to allocate or
cause to be identified and allocated on their respective books and records the
"2019-A Reference Pool," to be separately accounted for and held in trust
independently from any other Asset Pool. Such Reference Pool shall initially
include the Closed-End Units identified on Schedule 1 to this Exchange Note
Supplement, which Closed-End Units shall belong exclusively to the 2019-A
Reference Pool, and all other Titling Trust Assets to the extent related to such
Closed-End Units (other than cash which does not constitute Closed-End
Collections received after the Cut-Off Date, as specified in Section
13.2(a)(iii)); provided, that, any Closed-End Collections received on or prior
to the Cut-Off Date for any such Closed-End Units identified on Schedule 1 shall
not be allocated to the 2019-A Reference Pool.

 

(b)          Designation of the 2019-A Reference Pool shall be subject to the
satisfaction of each of the conditions precedent set forth in Section 6.4 of the
Collateral Agency Agreement, unless and to the extent waived by the Deal Agent,
with the consent of each Warehouse Facility Lender.

 

Section 13.2         Closed-End Exchange Note Terms.

 

(a)          The terms of the Closed-End Exchange Note are as follows:

 

(i)          the Closed-End Exchange Note shall be issued on March 13, 2019;

 

(ii)         the initial Exchange Note Balance of the Closed-End Exchange Note
is equal to $893,005,077.16;

 

(iii)        the Cut-Off Date for the 2019-A Reference Pool is the close of
business on January 22, 2019;

 

(iv)        the first Closed-End Exchange Note Payment Date for the Closed-End
Exchange Note is April 15, 2019, and thereafter, the 15th day of each calendar
month or, if such day is not a Business Day, the next Business Day;

 

(v)         the Exchange Note Interest Rate for the Closed-End Exchange Note is
3.24% per annum (computed on the basis of a 360-day year of twelve 30-day
months);

 

(vi)        the Interest Period with respect to the Closed-End Exchange Note
shall be, with respect to any Closed-End Exchange Note Payment Date, the period
from and including March 13, 2019 (in the case of the first Payment Date) or
from and including the most recent Closed-End Exchange Note Payment Date to but
excluding such Closed-End Exchange Note Payment Date;

 

(vii)       the initial Securitization Value of the Closed-End Units included in
the 2019-A Reference Pool is equal to $950,005,401.23 and thereafter, the
applicable Exchange Note Principal Payment Amount shall be calculated pursuant
to Section 13.2(b)(iii);

 

 3 

 

 

(viii)      the Final Scheduled Payment Date for the Closed-End Exchange Note is
July 15, 2024;

 

(ix)         the conditions precedent to the issuance of the Closed-End Exchange
Note are set forth in Section 6.4 of the Collateral Agency Agreement; and

 

(x)          the day count fraction shall be 30 (or in the case of the initial
Closed-End Exchange Note Payment Date, 32).

 

(b)          On each Closed-End Exchange Note Payment Date, the Closed-End
Administrative Agent shall, with respect to the 2019-A Reference Pool, withdraw
from the related Exchange Note Collection Account an amount equal to the
Closed-End Collections for the 2019-A Reference Pool and apply such amount,
together with any amounts allocated to the 2019-A Reference Pool in accordance
with Section 10.2 or Sections 10.3(a) or (b) of the Collateral Agency Agreement,
in accordance with the following priorities:

 

(i)          first, to the Closed-End Servicer, the Reference Pool Servicing Fee
for the related Closed-End EN Collection Period (to the extent such Servicing
Fee has not been retained by the Closed-End Servicer pursuant to Section 13.5 of
the Servicing Supplement 2019-A to Closed-End Servicing Agreement);

 

(ii)         second, to the Trust Collection Account, the applicable due and
unpaid Exchange Note Interest Amount on the Closed-End Exchange Note;

 

(iii)        third, to the Trust Collection Account, (A) on any Closed-End
Exchange Note Payment Date other than the Exchange Note Redemption Date, the
Exchange Note Principal Payment Amount due and payable on such Closed-End
Exchange Note Payment Date pursuant to the Closed-End Exchange Note, as a
payment of principal of the Closed-End Exchange Note by an amount sufficient to
reduce the Exchange Note Balance to an amount equal to 94% of the aggregate
Securitization Value as of the last day of the related Closed-End EN Collection
Period, (B) on the Exchange Note Redemption Date, an amount equal to the
Exchange Note Redemption Price (to the extent such amount has not been paid
pursuant to clause (ii) above or the Collateral Agency Agreement) or (C) on and
after the Final Scheduled Payment Date for the Closed-End Exchange Note, any
remaining amount necessary to reduce the Exchange Note Balance on the Closed-End
Exchange Note to zero; provided, however, that if an Exchange Note Default has
occurred and is continuing and the Closed-End Exchange Note is accelerated
pursuant to Section 8.7(c) of the Collateral Agency Agreement, any remaining
amount necessary to reduce the Exchange Note Balance on the Closed-End Exchange
Note to zero, including all accrued and unpaid interest on the Closed-End
Exchange Note;

 

(iv)        fourth, to the Trust Collection Account, an amount equal to the
difference between the Available Funds and the amount required to be paid
pursuant to clauses (i) through (x) in Section 8.4(a) of the Indenture on the
related Closed-End Exchange Note Payment Date (the "Trust Collection Account
Shortfall Amount"); and

 

(v)         fifth, all remaining funds, to be applied at the direction of the
Initial Beneficiary to the Trust Collection Account.

 

 4 

 

 

(c)          Pursuant to Section 8.8(a)(ii)(z) of the Collateral Agency
Agreement, an amount equal to the Net Liquidation Proceeds of the Closed-End
Units included in the 2019-A Reference Pool after an Exchange Note Default
occurs and is continuing with respect to the Closed-End Exchange Note will be
applied in accordance with the following priorities:

 

(i)          first, to the Closed-End Collateral Agent, any amounts due with
respect to the Closed-End Exchange Note or the related 2019-A Reference Pool
under Section 5.2(b) of the Closed-End Servicing Agreement or Section 13.2(b) of
this Exchange Note Supplement;

 

(ii)         second, to the Closed-End Administrative Agent, any amounts due
with respect to the Closed-End Exchange Note or the related 2019-A Reference
Pool under Section 5.2(b) of the Closed-End Servicing Agreement or Section
13.2(b) of this Exchange Note Supplement; and

 

(iii)        third, to make the payments described in clauses (i) through (v) in
Section 13.2(b) of this Exchange Note Supplement with respect to the 2019-A
Reference Pool.

 

(d)          Pursuant to Section 6.8 of the Collateral Agency Agreement, the
Closed-End Exchange Note is subject to redemption and cancellation in whole, but
not in part, in connection with an Optional Redemption by the Closed-End
Servicer pursuant to the Closed-End Servicing Agreement or by the Titling Trust
at the request of the Exchange Noteholder by written notice (the "Notice of
Redemption") to the Borrower, the Closed-End Servicer, the Closed-End Collateral
Agent and the Closed-End Administrative Agent. The Exchange Note Redemption Date
shall occur on the first Closed-End Exchange Note Payment Date following the
date of the Notice of Redemption. The Exchange Note Redemption Price shall be
equal to the Exchange Note Purchase Price (as defined in the Exchange Note
Servicing Supplement). The Closed-End Exchange Note shall, following the Notice
of Redemption, on the Exchange Note Redemption Date cease to be Outstanding for
purposes of this Exchange Note Supplement and shall thereafter represent only
the right to receive the applicable Exchange Note Redemption Price and the Trust
Collection Account Shortfall Amount, if any. Unless the Titling Trust shall
default in the payment of such Exchange Note Redemption Price, no interest shall
accrue on such Exchange Note Redemption Price for any period after the date to
which accrued interest is calculated for purposes of calculating such Exchange
Note Redemption Price.

 

(e)          The Initial Beneficiary hereby releases and discharges the Deal
Agent and the Warehouse Facility Secured Parties of all claims, actions, suits,
choses in action and controversies that it may have under Applicable Laws with
respect to the Securities Act or the Exchange Act in connection with the Titling
Trust's issuance of the Closed-End Exchange Note.

 

Section 13.3         Form. The Exchange Note, together with the Closed-End
Administrative Agent's certificate of authentication, shall be in substantially
the form set forth as Exhibit A hereto, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Exchange Note Supplement or the Collateral Agency Agreement, as applicable,
and may have such letters, numbers or other marks of identification and such
legends or endorsements placed thereon as may, consistently herewith, be
determined by the officers executing such Exchange Note, as evidenced by their
execution of such Exchange Note. Any portion of the text of any Exchange Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of such Exchange Note.

 

 5 

 

 

Section 13.4         Access to Records. The Titling Trust authorizes the
Closed-End Servicer to provide the Asset Representations Reviewer access to the
Titling Trust's records and documents related to the Units that are maintained
by the Closed-End Servicer in such cases where the Asset Representations
Reviewer is required to conduct a Review. Access shall be afforded without
charge, but only upon reasonable request and during the normal business hours at
the offices of the Closed-End Servicer. Nothing in this Section 13.4 shall
affect the obligation of the Titling Trust and the Closed-End Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Closed-End Obligors and the failure of the Titling Trust and the Closed-End
Servicer to provide access to information as a result of such obligation shall
not constitute a breach of this Section 13.4.

 

Section 13.5         Dispute Resolution. The Titling Trust agrees to cooperate
with the Issuing Entity and the Indenture Trustee in any dispute resolution
proceeding pursuant to Section 2.3(d) of the Exchange Note Sale Agreement.

 

ARTICLE XIV
REPRESENTATIONS AND WARRANTIES

 

Each party hereto represents and warrants, as to itself, to the other parties
hereto as follows:

 

Section 14.1         Existence and Power. It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all power and authority required to carry on its business as it is now
conducted.

 

Section 14.2         Authorization and No Contravention. Its execution, delivery
and performance of this Exchange Note Supplement (i) have been duly authorized
by all necessary action and (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational instruments
or (C) any agreement, contract, order or other instrument to which it is a party
or its property is subject and (iii) will not result in any Adverse Claim on any
Closed-End Unit or Closed-End Collections.

 

Section 14.3         No Consent Required. No approval, authorization or other
action by, or filing with, any Governmental Authority is required in connection
with its execution, delivery and performance of this Exchange Note Supplement,
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

 

Section 14.4         Binding Effect. This Exchange Note Supplement constitutes
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency, or other similar
laws of general application relating to or affecting the enforcement of
creditors' rights generally and subject to general principles of equity.

 

Section 14.5         No Proceedings. There is no action, suit, proceeding or
investigation pending or, to its knowledge, threatened against it which, either
in any one instance or in the aggregate, would render invalid this Exchange Note
Supplement or the Closed-End Exchange Note issued hereunder.

 

 6 

 

 

ARTICLE XV
MISCELLANEOUS PROVISIONS

 

Section 15.1         Filings.

 

(a)          The parties hereto will undertake all other and future actions and
activities as may be required by the Closed-End Servicer (pursuant to the
Servicing Supplement) or by the Closed-End Collateral Agent (pursuant to the
Collateral Agency Agreement and the Security Agreement) to perfect (or evidence)
and confirm the foregoing identification and allocation of the Closed-End Units
to the 2019-A Reference Pool.

 

Section 15.2         Amendments.

 

(a)          Any term or provision of this Exchange Note Supplement may be
amended by the parties hereto without the consent of the Exchange Noteholder or
any other Person; provided that so long as the Closed-End Exchange Note remains
Outstanding, no amendment to this Exchange Note Supplement shall reduce the
Exchange Note Interest Rate or the Exchange Note Principal Payment Amount of the
Closed-End Exchange Note, or delay the Final Scheduled Payment Date of the
Closed-End Exchange Note, or materially and adversely affect the interests of
the Exchange Noteholder, without the consent of the Exchange Noteholder.

 

(b)          Notwithstanding anything herein to the contrary (but subject to
Section 9.5 of the Collateral Agency Agreement), any term or provision of this
Exchange Note Supplement may be amended by the parties hereto without the
consent of the Exchange Noteholder or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect).

 

(c)          It shall not be necessary for the consent of any Person pursuant to
this Section 15.2 for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

(d)          No later than 10 Business Days after the execution of any amendment
to this Exchange Note Supplement, the Initial Beneficiary shall furnish a copy
of such amendment to the Exchange Noteholder, the Titling Trustee, the
Closed-End Collateral Agent, the Issuing Entity and the Indenture Trustee.

 

Section 15.3         Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

 7 

 

 

Section 15.4         Notices.

 

Any and all notices and other communications provided for under this Exchange
Note Supplement shall, unless otherwise stated herein, be delivered in
accordance with, and shall be deemed delivered in accordance with, the Notice
Requirements, which are incorporated into this Exchange Note Supplement or by
electronic mail (if designated by a party to the other parties); provided, with
the consent of the appropriate party to this Agreement, that the obligations of
World Omni and any Affiliate of World Omni to deliver or provide any demand,
delivery, notice, communication or instruction to such party other than a
Noteholder shall be satisfied by World Omni or such Affiliate, as the case may
be, making such demand, delivery, notice, communication or instruction available
at https://via.intralinks.com/, or such other website or distribution service or
provider as World Omni or such Affiliate, as applicable, shall designate by
written notice to the other parties hereto.

 

Section 15.5         Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Exchange Note Supplement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Exchange Note
Supplement and shall in no way affect the validity or enforceability of the
other provisions of this Exchange Note Supplement or of the Closed-End Exchange
Note issued hereunder or the rights of the Exchange Noteholder. To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Exchange Note Supplement invalid or unenforceable in any
respect.

 

Section 15.6         Effect of Exchange Note Supplement on Collateral Agency
Agreement.

 

Except as otherwise specifically provided herein: (i) the parties shall continue
to be bound by all provisions of the Collateral Agency Agreement; and (ii) the
provisions set forth herein shall operate either as additions to or
modifications of the obligations of the parties under the Collateral Agency
Agreement, as the context may require. In the event of any conflict between the
provisions of this Exchange Note Supplement and the Collateral Agency Agreement
with respect to the Closed-End Exchange Note issued hereunder, the provisions of
this Exchange Note Supplement shall prevail.

 

Section 15.7         No Petition.

 

Each of the Closed-End Administrative Agent, the Closed-End Collateral Agent and
the holder and pledgee of the Closed-End Exchange Note, by virtue of its
acceptance of the Closed-End Exchange Note or pledge thereof, covenants and
agrees that for a period of one year and one day (or, if longer, any applicable
preference period) after payment in full of all obligations under the Closed-End
Exchange Note, it will not institute against any Bankruptcy Remote Party, or
join in any institution against such Bankruptcy Remote Party of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or State bankruptcy or similar law in connection
with any obligations relating to this Exchange Note Supplement.

 

 8 

 

 

Section 15.8         Tax Matters.

 

Each of the parties hereto (and the holder or pledgee of the Closed-End Exchange
Note, by virtue of its acceptance of the Closed-End Exchange Note or pledge
thereof) agrees that for federal, state and local income, franchise and/or value
added tax purposes it shall not treat this Exchange Note Supplement as creating
or constituting a trust, partnership, association taxable as a corporation or
any other type of separate entity (and will report for such purposes in a
consistent manner therewith).

 

Section 15.9         Entire Agreement.

 

THIS EXCHANGE NOTE SUPPLEMENT AND THE OTHER DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

Section 15.10         Submission to Jurisdiction; Waiver of Jury Trial.

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Exchange Note Supplement or any documents executed
and delivered in connection herewith, or for recognition and enforcement of any
judgment in respect thereof, to the nonexclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 15.4 of this Exchange Note
Supplement;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          to the extent permitted by applicable law, waives all right of
trial by jury in any action, proceeding or counterclaim based on, or arising out
of, under or in connection with this Exchange Note Supplement.

 

 9 

 

 

Section 15.11         No Recourse.

 

It is expressly understood and agreed by the parties hereto that (a) this
Exchange Note Supplement is executed and delivered by VT Inc. and U.S. Bank, not
individually or personally but solely as Titling Trustee and Closed-End
Administrative Agent, respectively, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of World Omni LT is made and intended not as
personal representations, undertakings and agreements by VT Inc. or U.S. Bank,
but is made and intended for the purpose of binding only World Omni LT, (c)
nothing herein contained shall be construed as creating any liability on VT Inc.
or U.S. Bank, individually or personally, to perform any covenant, either
expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto and (d) under no circumstances shall VT Inc. or U.S.
Bank be personally liable for the payment of any indebtedness or expenses of
World Omni LT under this Exchange Note Supplement, the Collateral Agency
Agreement, or any other related documents.

 

[SIGNATURES ON NEXT PAGE]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Note Supplement
to be duly executed by their respective officers as of the day and year first
above written.

 

  WORLD OMNI LT,
as Borrower

 

  By: VT INC., not in its individual capacity, but
solely as Titling Trustee         By: /s/ Christopher J. Nuxoll     Name:
Christopher J. Nuxoll     Title:   Vice President

 

  AUTO LEASE FINANCE LLC,
as Initial Beneficiary

 

  By: /s/ Ronald J. Virtue     Name: Ronald J. Virtue     Title:   Assistant
Treasurer

 

  AL HOLDING CORP.,
as Closed-End Collateral Agent

 

  By: /s/ Albert J. Fioravanti     Name: Albert J. Fioravanti     Title:
  President

 

  U.S. BANK NATIONAL ASSOCIATION,
as Closed-End Administrative Agent

 

  By: /s/ Christopher J. Nuxoll     Name: Christopher J. Nuxoll     Title:
  Vice President

 

 

 

 

Schedule 1
2019-A Exchange Note Supplement

 

DESCRIPTION OF CLOSED-END UNITS ALLOCATED TO 2019-A REFERENCE POOL

 

Delivered Electronically to Titling Trustee and Closed-End Collateral Agent

 

and on file at:

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

 

 Sch. 1 

 

 

EXHIBIT A

 

FORM OF EXCHANGE NOTE

 

2019-A CLOSED-END EXCHANGE NOTE

 

THIS 2019-A CLOSED-END EXCHANGE NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER
ANY SECURITIES OR BLUE SKY LAW OF ANY STATE OF THE UNITED STATES. THE HOLDER
HEREOF, BY PURCHASING THIS 2019-A CLOSED-END EXCHANGE NOTE, AGREES THAT THIS
2019-A CLOSED-END EXCHANGE NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (1) TO A "QUALIFIED INSTITUTIONAL BUYER" WITHIN THE MEANING
THEREOF IN RULE 144A UNDER THE SECURITIES ACT, (2) TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT, OR (3) TO THE INITIAL BENEFICIARY
OR ITS AFFILIATES, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS OF THE STATES OF THE
UNITED STATES, AND SUBJECT TO THE RECEIPT BY THE CLOSED-END ADMINISTRATIVE AGENT
OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE CLOSED-END ADMINISTRATIVE AGENT THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS.

 

THIS 2019-A CLOSED-END EXCHANGE NOTE MAY BE TRANSFERRED ONLY IN WHOLE AND NOT IN
PART. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT,
WILL BE VOID FROM THE BEGINNING, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE PURCHASER OR TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE BORROWER, THE CLOSED-END ADMINISTRATIVE AGENT OR ANY INTERMEDIARY.

 

HOLDERS OF THIS 2019-A CLOSED-END EXCHANGE NOTE WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT THEY EITHER (A) ARE NOT, AND ARE NOT ACQUIRING
AND HOLDING THE 2019-A CLOSED-END EXCHANGE NOTE ON BEHALF OF, A PLAN OR A
GOVERNMENTAL OR CHURCH PLAN THAT IS SUBJECT TO SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE OR TO ANY FEDERAL, STATE, FOREIGN OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR (B) THEIR ACQUISITION AND HOLDING OF THE
2019-A CLOSED-END EXCHANGE NOTE THROUGHOUT THE PERIOD THAT IT HOLDS THE 2019-A
CLOSED-END EXCHANGE NOTE WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE OF A
GOVERNMENTAL OR CHURCH PLAN, A VIOLATION OF ANY SIMILAR FEDERAL, STATE, FOREIGN
OR LOCAL LAW). IN ADDITION, IF THE HOLDERS ARE, OR ARE ACTING ON BEHALF OF, A
PLAN, THE FIDUCIARIES OF SUCH PLAN WILL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT THEY HAVE BEEN INFORMED OF AND UNDERSTAND THE BORROWER'S
INVESTMENT OBJECTIVES, POLICIES AND STRATEGIES AND THAT THE DECISION TO INVEST
SUCH PLAN'S ASSETS IN THE 2019-A CLOSED-END EXCHANGE NOTE WAS MADE WITH
APPROPRIATE CONSIDERATION OF RELEVANT INVESTMENT FACTORS WITH REGARD TO SUCH
PLAN AND IS CONSISTENT WITH THE DUTIES AND RESPONSIBILITIES IMPOSED UPON
FIDUCIARIES WITH REGARD TO THEIR INVESTMENT DECISIONS UNDER ERISA.

 

 Ex. A-1 

 

 

NEITHER THIS 2019-A CLOSED-END EXCHANGE NOTE NOR ANY INTEREST HEREIN MAY BE
TRANSFERRED UNLESS THE TRANSFEREE OR PURCHASER DELIVERS TO THE CLOSED-END
ADMINISTRATIVE AGENT AND THE BORROWER A DULY EXECUTED INVESTMENT LETTER IN THE
FORM ATTACHED AS EXHIBIT D TO THE COLLATERAL AGENCY AGREEMENT. THE PURCHASER
UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF THIS 2019-A CLOSED-END
EXCHANGE NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE PRECEDING SENTENCE
SHALL BE VOID AND OF NO EFFECT.

 

THE PRINCIPAL OF THIS 2019-A CLOSED-END EXCHANGE NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
2019-A CLOSED-END EXCHANGE NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON
THE FACE HEREOF.

 

 Ex. A-2 

 

 

REGISTERED

 

$893,005,077.16

 

No. 1

 

3.24% 2019-A CLOSED-END EXCHANGE NOTE

 

WORLD OMNI LT, as borrower (the "Borrower"), for value received, hereby promises
to pay to AUTO LEASE FINANCE LLC, and its registered assigns, the registered
holder from time to time of this 2019-A Closed-End Exchange Note (the "2019-A
Exchange Noteholder"), the principal sum of EIGHT HUNDRED NINETY THREE MILLION
FIVE THOUSAND SEVENTY SEVEN AND 16/100 DOLLARS (U.S. $893,005,077.16) payable on
each Closed-End Exchange Note Payment Date in an amount equal to the Exchange
Note Principal Payment Amount for such Closed-End Exchange Note Payment Date
pursuant to Section 13.2 of the 2019-A Closed-End Exchange Note Supplement (or
such other date as specified therein); provided, however, that (i) the entire
unpaid principal amount of this Note will be due and payable on July 15, 2024
(the "2019-A Final Scheduled Payment Date") and (ii) this 2019-A Closed-End
Exchange Note (this "Note") may be redeemed earlier than the 2019-A Final
Scheduled Payment Date pursuant to Section 15.1 of the 2019-A Servicing
Supplement, dated as of March 13, 2019, among World Omni Financial Corp., as
servicer (the "Closed-End Servicer"), the Closed-End Collateral Agent (as
defined below), and the Borrower (the "2019-A Closed-End Servicing Supplement").
This Note has been issued pursuant to the Fourth Amended and Restated Collateral
Agency Agreement, dated as of December 15, 2009 (the "Collateral Agency
Agreement"), among the Borrower, AL Holding Corp. ("ALHC"), as collateral agent
(in such capacity, the "Closed-End Collateral Agent"), Bank of America, N.A., as
deal agent (the "Deal Agent"), U.S. Bank National Association ("U.S. Bank"), as
administrative agent (in such capacity, the "Closed-End Administrative Agent"),
and the other Secured Parties from time to time party to such agreement, as
supplemented by the 2019-A Closed-End Exchange Note Supplement, dated as of
March 13, 2019, between the Borrower and Auto Lease Finance LLC, as initial
beneficiary (the "Initial Beneficiary"), (the "2019-A Closed-End Exchange Note
Supplement"). References hereinafter to the "Collateral Agency Agreement" are to
the Collateral Agency Agreement (as defined above), as supplemented by the
2019-A Closed-End Exchange Note Supplement.

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms under the Collateral Agency Agreement (including Appendix A thereto), or,
if no meaning is assigned thereunder, the meanings assigned under the
Receivables Financing Agreements (including Schedule 1 to each such agreement).

 

The Borrower will pay interest on this Note in an amount equal to the 2019-A
Exchange Note Interest Amount until the principal of this Note is paid or made
available for payment. The amount of interest due on this Note on each
Closed-End Exchange Note Payment Date will be calculated on the basis of the
2019-A Closed-End Exchange Note Balance outstanding on the preceding Closed-End
Exchange Note Payment Date (after giving effect to all payments of principal
made on the preceding Closed-End Exchange Note Payment Date), and will be
subject to certain limitations contained in Section 13.2 of the 2019-A
Closed-End Exchange Note Supplement. Such principal of and interest on this Note
will be paid in the manner specified on the reverse hereof.

 

 Ex. A-3 

 

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Borrower with
respect to this Note will be applied to interest on and principal of this Note
in the manner set forth in the 2019-A Closed-End Exchange Note Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.

 

Unless the certificate of authentication hereon has been executed by the
Closed-End Administrative Agent whose name appears below by manual or facsimile
signature, this Note will not be entitled to any benefit under the Collateral
Agency Agreement or be valid or obligatory for any purpose.

 

[SIGNATURE PAGE FOLLOWS]

 

 Ex. A-4 

 

 

IN WITNESS WHEREOF, the Borrower has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer, as of the date set forth
below.

 

Date: _________, 20__

 

  WORLD OMNI LT,   as Borrower

 

  By: VT INC.,     as Titling Trustee         By:       Name:     Title:

 

ADMINISTRATIVE AGENT'S CERTIFICATE OF AUTHENTICATION

 

This is the 2019-A Closed-End Exchange Note designated above and referred to in
the within-mentioned 2019-A Closed-End Exchange Note Supplement.

 

Date: _________, 20__

 

  U.S. BANK NATIONAL ASSOCIATION,   not in its individual capacity but solely as
Closed-End Administrative Agent

 

  By:       Authorized Officer

 

 Ex. A-5 

 

 

REVERSE OF 2019-A CLOSED-END EXCHANGE NOTE

 

This Note is one of the duly authorized issue of Closed-End Exchange Notes,
which may be issued under the Collateral Agency Agreement, to which Collateral
Agency Agreement and all Closed-End Exchange Note Supplements that are
supplemental thereto reference is made for a statement of the respective rights
and obligations thereunder of the Borrower, the Closed-End Servicer, the
Closed-End Administrative Agent, the Closed-End Collateral Agent, the Exchange
Noteholders and certain other parties. This Note is subject to all terms of the
Collateral Agency Agreement. In the event of a conflict between the terms of
this Note and the terms of the Collateral Agency Agreement, the Collateral
Agency Agreement will prevail.

 

Interest on and principal of this Note will be payable in accordance with the
priority of payments set forth in Section 13.2 of the 2019-A Closed-End Exchange
Note Supplement.

 

Principal of this Note will be payable on each Closed-End Exchange Note Payment
Date (or such other date as specified in Section 13.2 of the 2019-A Closed-End
Exchange Note Supplement) in an amount equal to the 2019-A Closed-End Exchange
Note Principal Distribution Amount for such Closed-End Exchange Note Payment
Date. "Closed-End Exchange Note Payment Date" means the 15th day of each
calendar month or, if any such day is not a Business Day, the next Business Day,
commencing April 15, 2019.

 

As described on the face hereof, the entire unpaid principal amount of this Note
will be due and payable on the 2019-A Final Scheduled Payment Date.
Notwithstanding the foregoing, the entire unpaid principal amount of the Notes
will be due and payable on the date on which an Exchange Note Default with
respect to this Note has occurred and is continuing and the 2019-A Exchange
Noteholder has declared the Note to be immediately due and payable in the manner
provided in the Collateral Agency Agreement.

 

Payments of interest on this Note on each Closed-End Exchange Note Payment Date,
together with the installment of principal, if any, to the extent not in full
payment of this Note, will be made to the account of the registered holder
hereof either by wire transfer in immediately available funds, to the account of
such 2019-A Exchange Noteholder or an account designated by the 2019-A Exchange
Noteholder at a bank or other entity having appropriate facilities therefor if
such 2019-A Exchange Noteholder has provided to the Exchange Note Registrar
appropriate written instructions at least five (5) Business Days prior to such
Closed-End Exchange Note Payment Date or, if not, by check mailed first-class
mail postage prepaid to the 2019-A Exchange Noteholder's address as it appears
on the Exchange Note Register prior to such Closed-End Exchange Note Payment
Date, except that the final installment of principal payable on this 2019-A
Closed-End Exchange Note on a Closed-End Exchange Note Payment Date or the
2019-A Final Scheduled Payment Date will be payable only upon the presentation
and surrender of this Note in the manner set forth in Section 6.7(b) of the
Collateral Agency Agreement. Such payments will be made without requiring that
this Note be submitted for notation of payment. Any reduction in the principal
amount of this Note effected by any payments made on any Closed-End Exchange
Note Payment Date will be binding upon all future 2019-A Exchange Noteholders of
this Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof, whether or not noted hereon. If funds are
expected to be available, as provided in the Collateral Agency Agreement, for
payment in full of the then remaining unpaid principal amount of this Note on a
Closed-End Exchange Note Payment Date, then the Closed-End Administrative Agent
will notify the 2019-A Exchange Noteholder of the date on which the Borrower
expects that the final installment of principal of and interest on this Note
will be paid not later than five (5) days prior to such date. Such notice will
specify that such final installment will be payable only upon presentation and
surrender of this Note and will specify the place where this Note may be
presented and surrendered for payment of such installment.

 

 Ex. A-6 

 

 

The transfer of this Note is subject to the restrictions on transfer specified
on the face hereof and to the other limitations set forth in the Collateral
Agency Agreement. Subject to the satisfaction of such restrictions and
limitations, the transfer of this Note may be registered on the Exchange Note
Register upon surrender of this Note for registration of transfer at the office
or agency designated by the Borrower pursuant to the Collateral Agency
Agreement, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Closed-End Administrative Agent duly executed by,
the 2019-A Exchange Noteholder hereof or the 2019-A Exchange Noteholder's
attorney duly authorized in writing, with such signature guaranteed by an
"eligible guarantor institution" meeting the requirements of the Exchange Note
Registrar, and thereupon a new 2019-A Closed-End Exchange Note in the same
aggregate principal amount will be issued to the designated transferee. No
service charge will be charged for any registration of transfer or exchange of
this Note, but the transferor may be required to pay a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
such registration of transfer or exchange.

 

The 2019-A Exchange Noteholder, by accepting this Note acknowledges and agrees
that (i) if an Exchange Note Default occurs, any claim that the 2019-A Exchange
Noteholder may seek to enforce at any time against the Borrower and the Holding
Company will be limited in recourse to the Closed-End Assets in the related
2019-A Reference Pool, (ii) if, notwithstanding clause (i), the 2019-A Exchange
Noteholder is deemed to have any claim against the assets of the Borrower and
the Holding Company other than the assets included in the Closed-End Assets in
the 2019-A Reference Pool, whether by operation of law, legal process, pursuant
to insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code), such claim will be subordinate to the payment in full,
including post-petition interest, of the claims of the Warehouse Facility
Secured Parties and to the holders of (A) all other Closed-End Exchange Notes
and (B) in the case of assets allocated to a Specified Interest other than the
Closed-End Collateral Specified Interest, all other asset-backed securities, the
payments on which are derived primarily from collections on designated assets of
the Borrower and all related hedging arrangements and (iii) it irrevocably makes
the election afforded to secured creditors by Section 1111(b)(1)(A)(i) of the
Bankruptcy Code to receive the treatment afforded by Section 1111(b)(2) of the
Bankruptcy Code with respect to any secured claim that it may have at any time
against any Other Assets.

 

THE RECITATION SET FORTH IN THE PRECEDING PARAGRAPH WILL BE DEEMED TO CONSTITUTE
AN ENFORCEABLE SUBORDINATION AGREEMENT WITHIN THE MEANING OF SECTION 510(A) OF
THE BANKRUPTCY CODE.

 

 Ex. A-7 

 

 

In addition, the 2019-A Exchange Noteholder, by accepting this Note, consents to
the Closed-End Administrative Agent's delegation under the Closed-End
Administration Agreement to the Closed-End Collateral Agent Administrator of
certain of the duties that the Closed-End Administrative Agent is required to
perform on behalf of the Closed-End Collateral Agent pursuant to the Collateral
Agency Agreement.

 

The 2019-A Exchange Noteholder, by accepting this Note, covenants and agrees
that for a period of one year and one day after payment in full of all
Trust-Related Obligations (as defined in the Titling Trust Agreement), it will
not institute against the Borrower or the Holding Company, or join in any
institution against the Borrower or the Holding Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or State bankruptcy or similar law in connection
with any obligations relating to this Note, the Collateral Agency Agreement, the
2019-A Closed-End Exchange Note Supplement or any of the other 2019-A Basic
Documents.

 

The Borrower has entered into the 2019-A Closed-End Exchange Note Supplement and
this Note is issued with the intention that, for U.S. federal, State and local
income, single business and franchise tax purposes, this Note will qualify as
indebtedness of the Borrower. The 2019-A Exchange Noteholder, by its acceptance
of this Note, will be deemed to agree to treat this 2019-A Closed-End Exchange
Note for U.S. federal, State and local income, single business and franchise tax
purposes as indebtedness of the Borrower.

 

Prior to the due presentment for registration of transfer of this Note, the
Borrower and the Closed-End Administrative Agent and any agent of the Borrower
or the Closed-End Administrative Agent may treat the Person in whose name this
Note (as of the day of determination or as of such other date as may be
specified in the 2019-A Closed-End Exchange Note Supplement) is registered as
the owner hereof for all purposes, whether or not this Note be overdue, and none
of the Borrower, the Closed-End Administrative Agent or any such agent will be
affected by notice to the contrary.

 

The Collateral Agency Agreement permits the amendment thereof and, under certain
circumstances, the consent of the 2019-A Exchange Noteholder will be required as
a condition to the effectiveness of such amendment. Any such consent by the
2019-A Exchange Noteholder will be conclusive and binding upon the 2019-A
Exchange Noteholder and upon all future holders of this Note and of any 2019-A
Closed-End Exchange Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof whether or not notation of such consent or
waiver is made upon this 2019-A Closed-End Exchange Note.

 

The term "Borrower," as used in this Note, includes any successor to the
Borrower under the Collateral Agency Agreement.

 

This Note is issuable only in registered form as provided in the Collateral
Agency Agreement, subject to certain limitations therein set forth.

 

THIS 2019-A CLOSED-END EXCHANGE NOTE, THE COLLATERAL AGENCY AGREEMENT AND THE
2019-A CLOSED-END EXCHANGE NOTE SUPPLEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 Ex. A-8 

 

 

No reference herein to the Collateral Agency Agreement, and no provision of this
Note or of the Collateral Agency Agreement will alter or impair the obligation
of the Borrower, which is absolute and unconditional, to pay the principal of
and interest on this Note at the times, place and rate, and in the coin or
currency herein prescribed.

 

Notwithstanding anything to the contrary set forth in this Note or the
Collateral Agency Agreement, it is expressly understood and agreed that (1) this
Note is executed and delivered by VT Inc., not individually or personally but
solely as Titling Trustee in the exercise of the powers and authority conferred
and vested in it in such capacity, (2) each of the representations, undertakings
and agreements made herein, or in the Collateral Agency Agreement, in each case
on the part of World Omni LT, as Borrower, are made and intended not as personal
representations, undertakings and agreements by VT Inc., but are made and
intended for the purpose of binding only World Omni LT, (3) nothing herein
contained shall be construed as creating any liability on VT Inc., individually
or personally, to perform any covenant, either expressed or implied, contained
in the Collateral Agency Agreement or this Note, all such liability, if any,
being expressly waived by each Exchange Noteholder of this Note, by taking
delivery hereof, and by any person claiming by, through or under any such
Exchange Noteholder, (4) under no circumstances shall VT Inc. or any of its
affiliates, partners, beneficiaries, agents, officers, directors, employees or
successors or assigns (the foregoing, collectively, the "Trustee Parties") be
personally liable for, nor will recourse be had to any of them for, the payment
of principal of or interest on this Note, (5) the liability of the Trustee
Parties will be limited in the manner set forth in the Titling Trust Agreement,
which the holder of this Note acknowledges by taking delivery hereof, and (5)
under no circumstances shall VT Inc. be personally liable for the payment of any
other indebtedness or expenses of World Omni LT under this Note, the Collateral
Agency Agreement or any other related document.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 Ex. A-9 

 

 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee.

 

___________________________________________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers without

 

recourse unto ___________________________________________________________

(name and address of assignee)

 

the within 2019-A Closed-End Exchange Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ________________, attorney, to transfer
said 2019-A Closed-End Exchange Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

Date:

 

        Signature Guaranteed  

 



 Ex. A-10 

